Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/22/21 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the element “layer plate” in claim 17, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The amended specification filed on 4/22/21 is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  In Claim 17, the limitation of the “layer plate” is not disclosed in the specification. It is not clear what the “layer plate” element is meant to be. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 the limitation of “a direction in which the light source is vertically upward is defined as the B direction”, is unclear language. It is not clear what is the direction that the light source is vertically upward. Appropriate correction is needed. For purposes of the examination, “a direction in which the light source is vertically upward” is considered to be “the line passing through the center of the light source”.
In claim 17, the limitation of “layer plate” is unclear language. It is not clear what is meant by the “layer plate”.  Appropriate correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (CN 106724404, the US counterpart US 20180180261 is relied upon the rejection, cited previously)
Regarding claim 1, Xue teaches a shelf lamp (Fig.1-5), comprising: a lamp holder (non-transparent edge 141), a circuit board (161 in [0018]), a light source (162 in [0018]) and a first optical element (lens 163,[0018]); the lamp holder (141) is provided with a mounting seat (the portion of 141 that holds the circuit board 161 in Fig.4) opposite to an outer panel (section of 12 that faces the light source in Fig.5) of a laminate (section 11);

the light source (162) is arranged on the circuit board (161) and its light exit direction faces toward a shelf back plate (the top vertical surface of the shelf in the upper Fig. 5 and on its  surface the light rays are shown to impinge), and a plane formed by the main optical axis (axis perpendicular to the circuit board 161) of the light source (162) extending along a lengthwise direction of the outer panel is an  interface (equal division of the lens 163 into top and bottom portions), and at least part of the light from the light source (162) above the interface (above the line dividing the lens 163 into two parts in the optical axis plane) is projected above the laminate (11 in Fig.5) as an upper illumination light (top illumination in Fig.5) which illuminates the upper side of the laminate, and at least part of the light from the light source (162) located below the interface (below the line dividing the lens 163 into two equal parts, in the optical axis plane) is projected below the laminate (11) as a lower illumination light (lower light rays in the upper Fig.5) which illuminates the lower side of the laminate; wherein: the first optical element (163) is arranged in a light emitting direction of the upper illumination light (top illumination) to deflect upward at least part of the upper illumination light (top rays);  a connection line between the light source (162) and a lower edge (lower u shaped edge of 12) of the outer panel defines a C direction (shown below),


    PNG
    media_image1.png
    346
    462
    media_image1.png
    Greyscale

and an included angle between the C direction and a vertical downward direction is an acute angle (the angle formed by the two lines shown above), but Xue does not explicitly teach the acute angle to be greater than 45°.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the included angle between the C direction and a vertical downward direction such that the angle is great than 45° in order to achieve the desired ray impingement direction (from Fig.5 of Xue).

Regarding claim 2, Xue teaches the shelf lamp wherein the included angle between the C direction and the vertical downward direction is less than 90° (- - or greater than 70° - -, see the angle shown between the two lines in the drawing in the rejection of claim 1 above).







    PNG
    media_image2.png
    634
    665
    media_image2.png
    Greyscale

 

Regarding claim 5, Xue teaches the shelf lamp wherein in a plane perpendicular to the upper edge, a connecting line between the light source (162) and the upper edge is defined as the A direction (see Drawing below), and a direction in which the light source 162 is vertically upward is defined as the B direction (considered optical axis of the light source, see 112 rejection above).

[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    418
    465
    media_image3.png
    Greyscale

Xue does not teach “after the upper illumination light is dimmed by the first optical element, its maximum light intensity emission direction and its 1/2 light intensity direction close to the outer side of the laminate are both located between the A direction and the B direction”. However, since every element as claimed is disclosed in Xue, the shelf lamp is capable of achieving the function of “after the upper illumination light is dimmed by the first optical element, its maximum light intensity emission direction and its 1/2 light intensity direction close to the outer side of the laminate are both located between the A direction and the B direction” and it would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the intensity in order to achieve the desired orientation and intensity for the light.


Regarding claim 13, Xue teaches the shelf lamp wherein the lamp holder further comprises a sealed lampshade connected to the mounting seat (the portion of 141 that holds the circuit board 161 in Fig.4), and the sealed lampshade includes an upper side plate (1422), a lower side plate (131) and a connecting plate (connecting section between 1422 and 131 in Fig.4); the upper side plate ([0016]), the lower side plate are made in light-transmitting material (since light is emitted in the front and upwards directions) that can emit separately the upper illumination light and the lower illumination light, in particular wherein the mounting seat and the sealed lamp cover are integrally formed and manufactured to form a circumferentially sealed strip-shaped sealed cavity (Fig.5).

Regarding claim 14, Xue teaches the shelf lamp wherein the light source (Fig.3) comprises a plurality of point light sources 162 ([0018]) arranged at intervals along the length direction, and an optical film (diffusion film 144 in [0019]) is provided above the first optical element (163) to stretch the point light sources into a line light source along the length direction of the strip lens.

Regarding claim 15, Xue teaches the shelf lamp wherein the lamp holder further comprises a buckle structure (clamping assembly 13 in Fig.4 and [0014]) fixedly connected to the laminate 11, or wherein the lamp holder is in a strip shape, although Xue does not teach the shelf lamp further includes end cover assemblies arranged at 

Regarding claim 16, Xue teaches the lamp holder 141 comprising an identification plate mounting frame (132: 1321, 1322) and a shelf lamp (all elements in Fig.4 other than section 132 is considered as the shelf lamp)  connected to the identification plate mounting frame (132).

Claims 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Zeng (CN 106764682, US equivalent US 20180182267 is relied upon in the rejection, cited previously)
Regarding claim 6, Xue teaches the invention set forth in claim 5 above. Further Xue teaches an optical element 163 but does not teach the configuration of the optical element. 
Zeng teaches a shelf lamp (Fig.4), wherein the first optical element (122,[0024]) is an optical lens, the first optical element (left side of 1211 in Fig.3) includes a first light entrance surface (1226), a total reflection surface (1222, see Fig.4), and a first light emitting surface (1228), the first light entrance surface (1226) is arranged in the light exit direction of the upper illumination light (see Fig.4) ; the total reflection surface 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical element by incorporating the total reflection surface, as disclosed in Zeng, in the device of Xue in order to redirect the light in the upward direction ([0026],[0027] in Zeng).

Regarding claim 9, Xue in view of Zeng teaches a shelf lamp, wherein the first optical element is a strip lens or a revolved body (from teachings of Fig.3 of Xue and Fig.2 of Zeng).

Regarding claim 10, Xue in view of Zeng teaches a shelf lamp, further comprising a second optical element (right side of 1211 in Fig.3 in Zeng) arranged in the light emitting direction of the lower illumination light (1224 and Fig.3 and Fig.4 in Zeng), and the second optical element is used to deflect at least part of the lower illumination light (Fig.4 of Zeng) downward, in particular wherein the second optical element is an optical lens. The same reason to combine art as in claim 6 applies.



Regarding claim 12, Xue in view of Zeng teaches a shelf lamp, wherein the optical lens adopted by the first optical element (left side from 1211 of Fig.3 of Zeng) and the second optical element (Right side from 1211 of Fig.3 of Zeng) is strip lens manufactured by integral molding (the step of molding is the method of manufacturing that is not germane to the product as claimed), and the upper and lower sides of the strip lens are respectively provided with an upper fixing edge (1241) and a lower fixing edge (extension similar to 1241 on right side in Fig.3 of Zeng), the mounting seat (22 of Fig.4 of Zeng) is provided with two installation grooves (upper grooves formed on 22 in Fig.4 of Zeng) extending along the length direction and oppositely arranged, and the two installation grooves are respectively inserted and fitted with the upper fixing edge (left side of lens leg in Fig.4 of Zeng) and the lower fixing edge (right side of lens leg in Fig.4 of Zeng), in particular wherein a mounting cavity for accommodating the circuit .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Zeng and further in view of Moeller (US 20120120666, cited previously)
 Regarding claim 7, Xue in view of Zeng teaches the shelf lamp, wherein one side of the first optical element (Fig.3 in Zeng) toward the light source (121) has a recess (space formed below 1226 and 1227) for disposing the light source (121).

Xeng in view of Zeng does not teach: in particular wherein the first light entrance surface comprises a concave top surface and a concave side wall, and the concave top surface is a light-condensing and light-receiving surface on the opposite side of the total reflection surface, which is used to condense part of the upper illumination light located at and close to the interface to the total reflection surface.

Moeller teaches an optics element (Fig.7)  wherein  the first light entrance surface (light entrance surface on right side) comprises a concave top surface (upward dip on right side of light entrance surface in Fig.7) and a concave side wall (wherein 24 and 26 is indicated), and the concave top surface is a light-condensing and light-receiving surface on the opposite side of the total reflection surface (402), which is used to condense part of the upper illumination light located at and close to the interface to the total reflection surface (24). Although Moeller’s optic lens shows the concave portion and the reflective surface on the lower illumination side that is on the right side of the 

Regarding claim 8, Xue in view of Zeng and Moeller teaches the shelf lamp wherein the first optical element (top portion of lens in Fig.4 of Zeng) further comprises an auxiliary light-emitting surface (the side from where the light refracts exits upwards), one end of which is connected to the first light-emitting surface, refracts the refracted light from the recessed side wall  and projects the refracted light to the upper edge  and its outer area, and the first light entrance surface deflects at least part of the upper illumination light upward for the first time; the first light-emitting surface further deflects at least part of the upper illumination light upward and projects the upper illumination light onto the upper edge and its outer area.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Oraw (US 20140254136, cited previously)
Regarding claim 17, Xue teaches wherein the identification plate mounting frame (132) comprises:  a fixed connecting piece (1322, 1321), used to connect the layer plate (see 112 rejection and objection to Specification and Drawings above), in particular wherein the fixed connecting piece is a structure ([0015]) which snaps into place (see Fig.5, and the laminate (11) is provided with grooves or edges that cooperate with the snapping structure.
a separate identification plate splint; a lamp body installation cavity, arranged on the back of the identification plate splint, and being used for the shelf lamp passing through.
However use of additional framing parts forming a cavity and identification splints to hold a shelf lamp are well known in the art as disclosed in Oraw wherein a separate holding clip 50 ([0046]) for holding the light strip 40 is provided (Fig.6) in order to hold the light elements (Oraw is relied upon for the clip portion beneath the LED strip).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add an additional clip towards the back of the LED strip, as disclosed in Oraw, in the device of Xue in order to provide mechanical support to the lamp ([0046]).
Response to Arguments 
The argument filed on 4/22/21 is acknowledged. Applicant has argued that Xue and Zeng are commonly owned and therefore they are not prior art. Examiner does not find the above argument as being persuasive because the effective filing date of the instant application is 11/10/20, whereas its foreign priority date is 11/27/2019. However Xue (CN 106724404) and Zeng (CN 106764682) were published on 05/31/2017 and according to MPEP  717: Prior art Exceptions: 35 U.S.C. 102(b)(1) provides that a disclosure made one year or less before the effective filing date of a claimed invention shall not be prior art under 35 U.S.C. 102(a)(1) with respect to the claimed invention if: (1) the disclosure was made by the inventor or joint inventor or by another who obtained the subject 
Applicant has made no other Remarks regarding the previous rejection and therefore the previous rejection is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 					Contact Information
      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043. The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875